Citation Nr: 1343337	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  10-20 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for a low back disorder, currently evaluated at 20 percent disabling.

2. Entitlement to an increased rating for a right knee disorder, currently evaluated at 10 percent disabling.

3. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder, and if so, whether service connection is warranted.

4. Entitlement to a total disability rating based on individual employability due to a service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1987 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in December 2006 and June 2011 of the Department of Veterans Affairs (VA) Regional Office (RO).  The December 2006 rating decision continued the evaluations for the back and right knee disabilities and did not reopen the service connection claim for the left knee disorder.  The June 2011 rating decision denied a TDIU.

The Veteran had a Travel Board Hearing before the undersigned Veterans Law Judge in June 2012.  Because of the Veteran's testimony, the Board has, sua sponte, reinstated the TDIU issue.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified in June 2012 that he was receiving Social Security Administration (SSA) disability benefits for his knees and back.  The SSA records are not included within the claims file, so remand is necessary to obtain them.  

Additionally, the Veteran testified that he has received all treatment for his back and knee problems at the Bay Pines VA Medical Center (VAMC).  He testified that he was treated for his left knee beginning in the early 1990s and that he was prescribed bed rest for his back around 2000.  These treatment records do not appear in the claims file, so they must be obtained on remand.

Finally, the Veteran testified that his right knee and back disorders have worsened since his last VA examinations in October 2006 (back) and April 2011 (right knee).  The Board finds the Veteran merits new examinations to determine the severity of these service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Obtain from the SSA a copy of its decision(s) awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file. 

2. Obtain all treatment records from the Bay Pines VAMC dated from July 1992 to present.  Upload these records in a single electronic file to Virtual VA.

3. Schedule the Veteran for a VA examination by a clinician with appropriate expertise. 

The purpose of the examination is to determine the current nature and severity of the Veteran's service-connected back and right knee disabilities, and their impact on his ordinary activities of daily life and social and occupational functioning. 

The following considerations will govern the examination: 

(a) The claims folder, including all medical records, and a copy of this Remand, will be reviewed by the examiner.  The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this Remand. 

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, including imaging testing recommended by the examiner. 

(c) The examiner must further report the complete ranges of motion for the back and right knee.  In providing this objective information, the examiner must indicate whether there is likely to be any additional decrease in range of motion attributable to functional loss, due to any of the following: pain on use, including during flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use. All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

(e) The examiner must make specific findings as to whether or the extent to which the Veteran has instability of his right knee. 

(f) The examiner must discuss the impact of the Veteran's right knee and back disabilities on his ordinary activities of daily life and social and occupational functioning. 

(g) The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities (low back and right knee) render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.

(h) The examiner is requested to provide a complete explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

3. Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


